DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because:
Line 1 recites “on a pairs of” which should be corrected to read –on a pair of—.
Line 4 recites “and try to reach and eat bait—which should be corrected to read –and tries to reach and eat bait—.
Lines 5-6 recites “and then fall into water container underneath” which should be corrected to read – and falls into the water container underneath—.
Line 8 recites “different kinds of water container” which should be corrected to read – different kinds of water containers—.
Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. The Specification is replete with grammatical and idiomatic errors. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 1, para 7 recites: “One is toxic way by using chemical…” & “There is a trend that toxic way can no longer be accepted…”
Page 1, para 8 recites: “when a mouse or rat enter trap box to eat bait”
Page 2, para 4 recites: “But most of them are still lack of commercial success.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Melville, Jr. (US Patent 11,116,201 B1) in view of Vickery (US PGPUB 20130174470) and Halbron (US Patent 2886156).
Regarding claim 1, Melville, Jr. teaches a universal rolling trap for mouse and rat (mouse trap 10; Fig. 1) comprising: a round hollow tube (roller 40 may be hollow cylindrical tube ; Fig. 2; Col. 4, line 43) having a first end and a second end (see Fig. 2); a first set of bearings (spindles 42, receptacles 26, recess 62; Fig. 2) connected to said first end of said round hollow tube (roller 40; Fig. 2) and a second set of bearings (spindles 42, receptacles 26, recess 62; Fig. 2) connected to said second end of said round hollow tube (roller 40; Fig. 2).
Melville, Jr. does not teach carbon fiber, a first set of pillow block bearing or a second set of pillow block bearing.
Halbron teaches a roller with bearings comprising a first set of pillow block bearing (bearing 30; Fig. 7) connected to said first end of a round hollow tube (roller 1 with annular spaces 8,9; Fig. 1) and a second set of pillow block bearing (bearing 30; Fig. 7) connected to a second end of said round hollow tube (roller 1 with annular spaces 8,9; Figs. 1-2) (Col. 4, lines 54-67).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of pillow block bearings, as taught by Halbron, to the device of Melville, Jr. since the axially offset bearing zones permits a perfect journaling action and the shape of the bearing surface prevents penetration of dust into the device, as recognized by Halbron (Col. 2 lines 3- 17).
Vickery teaches a trap for mouse and rat (Abstract) comprising: a carbon fiber material (carbon fiber; para [0055]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a carbon fiber material, as taught by Vickery, to the roller of device of Melville, Jr. since it is a durable and rigid material, as recognized by Vickery (para [0055]) and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claim 3, Melville, Jr. teaches a universal rolling trap for mouse and rat (mouse trap 10; Fig. 1) comprising: a round hollow tube (roller 40 may be hollow cylindrical tube ; Fig. 2; Col. 4, line 43) having a first end and a second end (see Fig. 2); a first set of bearings (spindles 42, receptacles 26, recess 62; Fig. 2) connected to said first end of said round hollow tube (roller 40; Fig. 2) and a second set of bearings (spindles 42, receptacles 26, recess 62; Fig. 2) connected to said second end of said round hollow tube (roller 40; Fig. 2); a first adapter element (inclined surfaces 36,38; Fig. 2) mounted to base of said first bearing (spindles 42, receptacles 26, recess 62; Fig. 2), said first adapter element (inclined surfaces 36,38; Fig. 2) having a structure to be mounted (via top cover ring 28; Fig. 1) on top of edge of a water container (rim 22 of bucket 12; Fig. 7); and a second adapter element (inclined surfaces 36,38) mounted (via top cover ring 28; Fig. 1) to base of said second bearing (spindles 42, receptacles 26, recess 62) said second adaptor element (inclined surfaces 36,38) having a structure to be mounted (via top cover ring 28) on top of edge of said water container (rim 22 of bucket 12; Fig. 7).
Melville, Jr. does not teach carbon fiber, a first set of pillow block bearing or a second set of pillow block bearing.
Halbron teaches a roller with bearings comprising a first set of pillow block bearing (bearing 30; Fig. 7) connected to said first end of a round hollow tube (roller 1 with annular spaces 8,9; Fig. 1) and a second set of pillow block bearing (bearing 30; Fig. 7) connected to a second end of said round hollow tube (roller 1 with annular spaces 8,9; Figs. 1-2) (Col. 4, lines 54-67).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of pillow block bearings, as taught by Halbron, to the device of Melville, Jr. since the axially offset bearing zones permits a perfect journaling action and the shape of the bearing surface prevents penetration of dust into the device, as recognized by Halbron (Col. 2 lines 3- 17).
Vickery teaches a trap for mouse and rat (Abstract) comprising: a carbon fiber material (carbon fiber; para [0055]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a carbon fiber material, as taught by Vickery, to the roller of device of Melville, Jr. since it is a durable and rigid material, as recognized by Vickery (para [0055]) and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doster (US Patent 7627981)
in view of Halbron (US Patent 2886156) and Vickery (US PGPUB 20130174470).
Regarding claim 2, Doster teaches universal rolling trap for mouse and rat (trap 10; Fig. 1) comprising: a telescoping round hollow tube (cylinders 50, 70, and 90 are telescoping and hollow; Fig. 4; Col. 3, lines 20-23) having a first end and a second end (see Fig. 4); a first set of bearing type support (notch 74; Fig. 5) connected to said first end of said telescoping round hollow tube (cylinders 50, 70, and 90; Fig. 4); and a second set of bearing type support (notch 74; Fig. 5) connected to said second end of said telescoping round hollow tube (cylinders 50, 70, and 90; Fig. 4).
Doster does not teach carbon fiber, a first set of pillow block bearing or a second set of pillow block bearing.
Halbron teaches a roller with bearings comprising a first set of pillow block bearing (bearing 30; Fig. 7) connected to said first end of a round hollow tube (roller 1 with annular spaces 8,9; Fig. 1) and a second set of pillow block bearing (bearing 30; Fig. 7) connected to a second end of said round hollow tube (roller 1 with annular spaces 8,9; Figs. 1-2) (Col. 4, lines 54-67).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of pillow block bearings, as taught by Halbron, to the device of Doster since the axially offset bearing zones permits a perfect journaling action and this would allow the full length of the roller to rotate which would catch lured rodents more quickly, as recognized by Halbron (Col. 2 lines 3- 17) and as understood by one of ordinary skill in the art.
Vickery teaches a trap for mouse and rat (Abstract) comprising: a carbon fiber material (carbon fiber; para [0055]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a carbon fiber material, as taught by Vickery, to the roller of device of Doster since it is a durable and rigid material, as recognized by Vickery (para [0055]) and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doster (US Patent 7627981)
in view of Kendall (US Patent 2262325) and Vickery (US PGPUB 20130174470).
Regarding claim 4, Doster teaches a universal rolling trap for mouse and rat (trap 10; Fig. 1) comprising: a telescoping round hollow tube (cylinders 50, 70, and 90 are telescoping and hollow; Fig. 4; Col. 3, lines 20-23) having a first end and a second end (see Fig. 4); a first adapter element (notch 74; Fig. 5) having a structure to be mounted on top of edge of a water container (lip 21 of vessel 20; Fig. 1); a second adapter element (notch 74; Fig. 5) having a structure to be mounted on top of edge of said water container (lip 21 of vessel 20; Fig. 1).
Doster does not teach carbon fiber, a first set of pillow block bearing connected to said first end of said round carbon fiber hollow tube; a second set of pillow block bearing connected to said second end of said round carbon fiber hollow tube, a first adapter element mounted to base of said first pillow block bearing, a second adaptor element mounted to base of said second pillow block bearing.
Kendall teaches a roller with bearings comprising a first set of pillow block bearing (pillow blocks 26; Fig. 4) connected (via shaft 25; Fig. 4) to said first end of a round hollow tube (tube 36; Fig. 4) and a second set of pillow block bearing (pillow block 26; Fig. 4) connected (via shaft 25) to a second end of said round hollow tube (tube 36; Fig. 4), a first adapter element (channel 27; Fig. 4) mounted (via threaded nuts/bolts; Fig. 4) to base of said first pillow block bearing (pillow block 26; Fig. 4), a second adaptor element (channel 27; Fig. 4) mounted (via threaded nuts/bolts; Fig. 4) to base of said second pillow block bearing (pillow block 26; Fig. 4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a set of pillow block bearings and adaptor elements, as taught by Kendall, to the device of Doster since this allows for rotation of the full length of the roller and a means for attachment to the water container which decreases the amount of time required to catch lured rodents, as understood by one of ordinary skill in the art.
Vickery teaches a trap for mouse and rat (Abstract) comprising: a carbon fiber material (carbon fiber; para [0055]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a carbon fiber material, as taught by Vickery, to the roller of device of Doster since it is a durable and rigid material, as recognized by Vickery (para [0055]) and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of rodent traps which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643